

116 HR 1527 IH: Long-Term Care Veterans Choice Act
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1527IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Higgins of Louisiana (for himself, Miss González-Colón of Puerto Rico, Mrs. Radewagen, Mr. Steube, Mr. Barr, and Mr. Correa) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into
			 contracts and agreements for the placement of veterans in non-Department
			 medical foster homes for certain veterans who are unable to live
			 independently.
	
 1.Short titleThis Act may be cited as the Long-Term Care Veterans Choice Act. 2.Secretary of Veterans Affairs contract authority for placement of veterans in non-Department medical foster homes (a)AuthoritySection 1720 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(h)
 (1)During the three-year period beginning on October 1, 2020, and subject to paragraph (2), at the request of a veteran for whom the Secretary is required to provide nursing home care under section 1710A of this title, the Secretary may place the veteran in a medical foster home that meets Department standards, at the expense of the United States, pursuant to a contract, agreement, or other arrangement entered into between the Secretary and the medical foster home for such purpose. A veteran who is placed in a medical foster home under this subsection shall agree, as a condition of such placement, to accept home health services furnished by the Secretary under section 1717 of this title.
 (2)In any year, not more than a daily average of 900 veterans placed in a medical foster home, whether placed before or after the date of the enactment of this subsection, may have their care covered at the expense of the United States under subsection (a).
 (3)In this subsection, the term medical foster home means a home designed to provide non-institutional, long-term, supportive care for veterans who are unable to live independently and prefer a family setting..
 (b)Effective dateSubsection (h) of section 1720 of title 38, United States Code, as added by subsection (a), shall take effect on October 1, 2020.
			